Citation Nr: 1302124	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  12-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher disability rating for bilateral hearing loss, currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased evaluation for the Veteran's bilateral hearing loss to 10 percent effective January 5, 2011.  A notice of disagreement (NOD) was received in April 2011.  A statement of the case was issued in September 2012 and substantive appeal was received in the same month.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased disability compensation for his service-connected bilateral hearing loss.  The most recent VA examination report addressing the Veteran's hearing acuity is a February 2011 VA examination.  Significantly, the Veteran submitted a written statement in April 2011 expressing that his hearing loss has worsened since his last VA examination.  The Veteran stated, "I feel that [I am] much worse from last seen."  The Veteran also referenced Dr. Bockway in his statement, who was the author of the February 2011 VA examination.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate. 

Further, VA medical center (VAMC) records suggest the Veteran is receiving on-going treatment for his hearing loss disability, to include the prescription of hearing aids.  As such, the RO should take this opportunity to obtain any recent VA records relevant to the Veteran's claim that have not yet been associated with the claims file, to include any relevant VA treatment records from the Huntington VAMC dating back to January 2011. 


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all relevant VA treatment records dated from January 2011 to the present from the Huntington VAMC.  

2. The Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's bilateral hearing loss.  Appropriate examination findings should be reported to allow for evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100. 

3. After completion of the above and any other development deemed necessary, the RO should review the record and readjudicate the claim.  The Veteran should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


